

(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)
 
EXHIBIT 10.63


AMENDMENT TO SEARS LICENSE AGREEMENT


This Amendment is effective the 18th day of August, 2006 (the “Effective Date”),




BETWEEN:   
CPI CORP. (“CPI”)


and


SEARS CANADA INC. (“SEARS CANADA”)


and


SEARS ROEBUCK AND CO. (“SEARS ROEBUCK”)


WHEREAS CPI, Sears Canada, and Sears Roebuck entered into an agreement titled
Sears License Agreement, dated January 1, 2003 (“Agreement”) whereby Sears
Canada approved CPI to provide and sell products and services under the name
“Sears Portrait Studio”;


AND WHEREAS the parties require an extension of the term of the Agreement;


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:





1.  
Extension of Term. The parties confirm and ratify that the Agreement was
extended by letter agreement dated January 18, 2006 to expire on June 30, 2006.
The parties further agree that the term of the Agreement shall be extended for
an additional six (6) month period, commencing on July 1, 2006 and expiring on
December 31, 2006.




2.  
Counterparts. This Amendment may be executed in counterpart, each of which shall
constitute an original and all of which taken together shall constitute one and
the same instrument.




3.  
Entire Agreement. This Amendment and the Agreement, constitute the complete and
entire understanding of the parties relative to their subject matter and
supersede all previous communications, proposals, representations, or
agreements, whether written or oral, between the parties in this regard. Except
as expressly modified above, all other terms and conditions of the Agreement
will remain in full force and effect. In the event of a conflict between the
terms of this Amendment and the Agreement, the terms of this Amendment will
govern.




























IN WITNESS WHEREOF, the parties have caused their authorized representatives to
set forth their signatures below.




Sears Canada Inc.

   
Name:
 /s/ Tim Fleming    Tim Fleming
Title:
 Vice President Procurement, Productivity & Specialty Businesses     
Date:
 August 18, 2006







Sears Roebuck and Co.

   
Name:
 /s/ Franco Perugini  
 Franco Perugini
Title:
 Its Attorney-in-fact
 Sears Canada Inc.
   
Date:
 August 18, 2006







CPI Corp.

   
Name:
 /s/ Paul Rasmussen  
 Paul Rasmussen
Title:
 Chief Executive Officer
   
Date:
 August 18, 2006









2









